Citation Nr: 0835197	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  00-20 716	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, initially evaluated as 30 percent disabling prior 
to March 25, 2001, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1999 and March 2000 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, as well as from a March 2008 decision by the 
Appeals Management Center in Washington, D.C.

This case was previously before the Board in March 2004, at 
which time it was remanded for additional development.  
Subsequent to the Board's remand, the RO, in a decision of 
October 2006, granted service connection for Type II diabetes 
mellitus, as well as for peripheral neuropathy of both upper 
and lower extremities secondary to diabetes mellitus.  
Accordingly, the issue of entitlement to service connection 
for peripheral neuropathy of the extremities, which was 
formerly on appeal, is no longer before the Board.

Finally, in a rating decision of March 2008, the RO granted a 
70 percent evaluation for service-connected post-traumatic 
stress disorder, effective from March 25, 2001.


FINDING OF FACT

On September 19, 2008, prior to the promulgation of a 
decision in this case, the Board received notification from 
the appellant through his authorized representative that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
through his authorized representative has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


